We perceive no basis for reducing the sentence. However, as the People concede, defendant is entitled to a remand for the sole purpose of reconsideration of the length of the term of postrelease supervision (see People v Stanley, 309 AD2d 1254 [2003]). Since the sentencing court characterized the five-year period it imposed as “mandatory,” it may not have realized that it had the discretion to impose a postrelease supervision term of as little as 21/2 years (Penal Law § 70.45 [2] [f]). Concur—Lippman, P.J., Tom, Buckley, Moskowitz and Renwick, JJ.